Citation Nr: 1515649	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  14-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant, M.D.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had service in the Philippine Scouts from March 1946 to January 1949. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran was afforded a February 2015 Board hearing before the undersigned Veterans Law Judge at the local RO.  A hearing transcript is of record within the Virtual VA electronic folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a February 2013 letter sent to the Veteran.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes a portion of his service records, private medical records, and statements from the Veteran.  

The service treatment records (STRs) are unavailable.  The RO had previously requested the records, but an August 2001 Personnel Information Retrieval System (PIES) response showed that they were "fire-related" and could not be retrieved.  The Veteran was appropriately notified in March 2013.  No additional information has been generated since the August 2001 request to warrant another search.  Thus, the Board finds that further search efforts would be futile and the RO fulfilled its duty to assist in locating STRs.  

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran was not afforded a VA examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, the lay and medical evidence does not show an in-service event for hearing loss.  This is so even considering the low nexus standard for triggering VA's duty to provide an examination in service connection claims and the heightened duty to assist in cases where STRs are missing.  Locklear, supra.  The Veteran has not provided persuasive evidence identifying an in-service event, injury, or disease to which the current hearing loss may be related.  He has not provided reports of a continuity of symptomatology.  Rather, the reports of continuity of symptomatology are given by the Veteran's daughter and they concern his widow's recollection that he had hearing problems.  As detailed below, these reports are vague and conflict with service records.  The lay and medical evidence does not otherwise indicate an in-service event, injury, or disease to which the current bilateral hearing loss could possibly be related to.  Without any evidence of an in-service event, injury or disease, a VA examination is not necessary for this claim, even under the low standard for purposes of triggering VA's duty to provide an examination and heightened duty to assist.  McLendon, supra.; Locklear, supra.; Waters, supra.; O'Hare, supra.; 38 C.F.R. § 3.159(d).    

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the February 2015 hearing, the undersigned identified the issue on appeal and the general service connection criteria to substantiate the claim.  The Veteran's daughter provided testimony as to the Veteran's hearing loss history and all treatment received.  The Veteran does not assert prejudice from the hearing.  The duties imposed by Bryant were thereby met.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Sensorineural hearing loss is considered a chronic disability (i.e. organic disease of the nervous system) within the meaning of 38 C.F.R. § 3.309(a) and an alternative method of establishing the second and third Shedden/Caluza element for chronic disabilities is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for these specifically identified chronic disabilities, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, hearing loss has not been demonstrated within a year of separation, so the presumption is not applicable to the Veteran.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As noted, service treatment records (STRs) are unavailable.  The Veteran does not report any in-service event, injury, or disease that he believes is related to his current hearing loss.  At the hearing, his daughter reported that his widow believed he had hearing problems from service.  His daughter recalled that the widow described the purported in-service event as a bomb explosion occurring in Korea or Japan during World War II.  

Review of the service records shows that the Veteran has verified service from March 1946 to January 1949 in the Philippine Scouts.  Service records further detail that he was stationed in the Philippines as a light truck driver.  He did not have any additional occupational qualification or noted participation in combat.  He was noted to have briefly visited Guam.  

The medical evidence is limited to private audiograms dating from February 2012 that show mild sensorineural hearing loss in both ears.  Notably, the Veteran's daughter reported that he had unspecified prior audiology treatment, but that they were unable to obtain those records.  

In this case, probative evidence of an in-service event, injury, or disease for the current hearing loss disability is missing.  The Veteran has not submitted any reports about a continuity of symptomatology.  At best, his daughter asserted a continuity of symptomatology to a noise exposure event in the distant past.  However, her reports are vague and tend to indicate the noise exposure occurred in Korea or Japan.  (See February 2015 hearing transcript).  Due to the vague nature and inconsistency with service records, the Board does not find such reports probative to show an in-service event, injury, or disease for hearing loss.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

For these reasons, the preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine, even under heightened consideration, is consequently not helpful to the Veteran.  O'Hare, supra.  The claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for hearing loss is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


